RENDERED: SEPTEMBER 17, 2021; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0012-MR

BRIANNA BOEL                                                        APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE ANN BAILEY SMITH, JUDGE
                        ACTION NO. 19-CI-002902


EARVANCE TYSON D/B/A                                                  APPELLEE
LYNETTE TYSON


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: GOODWINE, McNEILL, AND L. THOMPSON, JUDGES.

McNEILL, JUDGE: Brianna Boel (“Boel”) appeals from the Jefferson Circuit

Court’s December 13, 2019 opinion and order granting summary judgment in

favor of Earvance Tyson d/b/a Lynette Tyson (“Tyson”). Finding no error, we

affirm.

            On June 12, 2013, Boel and her friend, Taylor Simpson (“Simpson”),

both 14 years old, were attempting to cross an intersection on foot when they were
struck by an automobile driven by Tyson. Both teenagers and Tyson were taken to

the hospital.

                Following the accident, Boel’s parents contacted an attorney, Ronald

Hillerich, about pursuing a claim against Tyson. After discussing the accident with

Tyson’s insurance carrier, Hillerich declined to file suit, telling Boel’s parents he

did not think he could win the case. Boel’s parents did not obtain a second opinion

or pursue legal action further.

                However, on May 10, 2019, after hearing Simpson had settled a

lawsuit against Tyson, Boel filed a personal injury action in Jefferson Circuit

Court. Boel filed the lawsuit after speaking with Simpson’s attorney and learning

of statements in Tyson’s medical records about Boel and Simpson being on

bicycles at the time of the accident. For instance, one record notes “[Tyson] hit

two children on bikes while driving.” It is unclear the source of this information,

but at least one record suggests Tyson. However, the medical records also note

Tyson appeared to be in shock, with one recording: “Clinical impression: Post-

traumatic stress disorder.”

                According to Boel, these statements show Tyson was not paying

attention at the time of the accident and are evidence of negligence. Interestingly,

similar statements about bicycles occur in Boel’s own medical records, from a

different hospital. The physician treating Boel in the emergency room at Kosair


                                           -2-
Children’s Hospital notes in his record that “[t]his fourteen year old female was

struck by an automobile while riding her bicycle (unhelmeted).”

                On September 17, 2019, Tyson moved for summary judgment arguing

that Boel’s claims were barred by the applicable statute of limitations. Boel

countered that KRS1 413.190(2) should toll the statute of limitations, asserting that

Tyson concealed her previous statements about the children being on bicycles,

statements “that prove her likely fault in causing the collision.” Boel submitted

affidavits from herself, her mother, and her father, all claiming they were unaware

of these statements at the time they originally declined to file suit and that they

would have filed suit had they been aware of Tyson’s culpability. The circuit court

granted the motion and dismissed Boel’s complaint. This appeal followed. We set

forth additional facts as necessary below.

                On appeal from a summary judgment, we must determine “whether

the trial court correctly found that there were no genuine issues as to any material

fact and that the moving party was entitled to judgment as a matter of law.” Scifres

v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996). The question before us is whether

the circuit court correctly determined that Boel’s claims are barred by statute of

limitations.




1
    Kentucky Revised Statutes.

                                          -3-
                As an initial matter, we must address the deficiency of Boel’s

appellate brief. Her argument section fails to make “reference to the record

showing whether the issue was properly preserved for review and, if so, in what

manner” as required by CR2 76.12(4)(c)(v). We require a statement of

preservation:

                so that we, the reviewing Court, can be confident the
                issue was properly presented to the trial court and
                therefore, is appropriate for our consideration. It also has
                a bearing on whether we employ the recognized standard
                of review, or in the case of an unpreserved error, whether
                palpable error review is being requested and may be
                granted.

Oakley v. Oakley, 391 S.W.3d 377, 380 (Ky. App. 2012).

                “Our options when an appellate advocate fails to abide by the rules

are: (1) to ignore the deficiency and proceed with the review; (2) to strike the brief

or its offending portions, CR 76.12(8)(a); or (3) to review the issues raised in the

brief for manifest injustice only[.]” Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky.

App. 2010) (citing Elwell v. Stone, 799 S.W.2d 46, 47 (Ky. App. 1990)). Because

the record is small, and we have been able to determine Boel’s arguments were

properly preserved, we will ignore the deficiency and proceed with the review.




2
    Kentucky Rules of Civil Procedure.

                                            -4-
             Whether an action is barred by the statute of limitations is

a question of law, which an appellate court reviews de novo. Estate of Wittich By

& Through Wittich v. Flick, 519 S.W.3d 774, 776 (Ky. 2017) (citation omitted).

KRS 304.39-230(6) sets forth the applicable statute of limitations: “An action for

tort liability not abolished by KRS 304.39-060 may be commenced not later than

two (2) years after the injury, or the death, or the date of issuance of the last basic

or added reparation payment made by any reparation obligor, whichever later

occurs.”

             Here, Boel received her last personal injury protection payments on

November 21, 2013. However, pursuant to KRS 413.170(1), the statute of

limitations was tolled until March 22, 2017, when Boel turned eighteen years old.

Therefore, Boel had until March 22, 2019 to file her complaint. Boel filed her

complaint on May 10, 2019, outside of the statute of limitations.

             Boel argues on appeal, as she did below, that the statute of limitations

should be tolled pursuant to KRS 413.190(2) because Tyson concealed the

statements in her medical records referencing bicycles, statements which reveal her

inattention and culpability on the day of the accident. She asserts this concealment

deprived her of her “right to file a claim.” We disagree.

              KRS 413.190(2) provides in relevant part:

             [w]hen a cause of action mentioned in KRS 413.090 to
             413.160 accrues against a resident of this state, and he by

                                          -5-
             . . . concealing himself or by any other indirect means
             obstructs the prosecution of the action, the time of the . . .
             obstruction shall not be computed as any part of the
             period within which the action shall be commenced.

             In general, “the concealment envisioned by KRS 413.190(2) must

represent an “affirmative act” and “cannot be assumed”– i.e., it must be active, not

passive.” Emberton v. GMRI, Inc., 299 S.W.3d 565, 573 (Ky. 2009) (citations

omitted). “The ‘other indirect means’ of obstruction . . . must consist of some act

or conduct which in point of fact misleads or deceives plaintiff and obstructs or

prevents him from instituting his suit while he may do so.” Id. (citations omitted).

             “As a result, mere silence . . . is insufficient and cannot support its

application.” Id. at 573 (internal quotation marks and citations omitted). “We note

that the most commonly recognized exception to the affirmative act requirement

applies where ‘a party remains silent when the duty to speak or disclose is imposed

by law’ upon that person.” Id. at 574 (citations omitted).

             Boel cites KRS 189.580 which “requires a party to provide complete

and truthful information regarding vehicular collisions.” Harralson v. Monger,

206 S.W.3d 336, 339 (Ky. 2006) (citation omitted). Boel essentially argues that

Tyson had a duty to disclose her misstatements about bicycles, apparently at the

time of the accident, or at least sometime prior to the statute of limitations

expiring. And that Boel’s failure to disclose these statements prevented her from

timely filing because without the statements she did not believe she had a winnable

                                          -6-
claim. Boel contends Tyson’s statements prove her culpability: because Tyson

was apparently unaware that the children were not on bicycles at the time of the

accident, she was not paying attention, and thus negligent.

               However, Boel’s argument is built on faulty premises. First, she

assumes Tyson was the source of the bicycle story, however, this is unclear from

the record. Second, even if Tyson were the source, the statements neither prove

nor disprove liability, nor evince any misleading or obstructive conduct. The

misstatements can just as easily be explained as the result of shock as they can

evidence of inattention or deception. Several of the medical records note that

Tyson appeared to be in shock and that she was visibly upset, as anyone would be.

               Third, and most importantly, Tyson’s conduct did not obstruct or

prevent Boel from prosecuting the action within the meaning of KRS 413.190.

Tyson was consistent in her statements to the police, her insurance agent, and

Boel.3 Boel has produced no evidence that these statements were not truthful or

complete as to the facts of the incident as they actually happened.


3
  Tyson told police “there was a truck in front of [her] and [she] did not see the females crossing
the road.” She, apparently, similarly told her insurance agent “there was a truck in front of her,
four or five lengths, and that she simply did not see the kids.” In her answers to interrogatories,
Tyson provided the following account of the incident:

       there was a red truck in front of me in the left lane and there were two cars in the
       right lane. I had a green light as I passed through the intersection . . . [and] two
       teenagers enter[ed] my lane from my left. I immediately tried to avoid them by
       applying my brakes and moving to the right lane, but the teenagers ran right in
       front of me . . . .

                                                -7-
             Similarly, Boel’s reliance on Harralson is misplaced. That case

involved a multiple car crash where Jacobs, one of the drivers, gave misleading

and incomplete information to police at the time of the accident, indicating another

driver was at fault. Then, at his deposition, and after the statute of limitations had

expired, Jacobs admitted he was actually at fault. Plaintiff amended his complaint

to add Jacobs as a defendant, but the circuit court later dismissed the amended

complaint as untimely.

             Plaintiff argued on appeal that Jacobs fraudulently concealed his

identity and should be estopped from pleading the statute of limitations as a

defense. The Supreme Court, citing several cases interpreting KRS 413.190(2),

held that Jacobs’ concealment of his role in the accident tolled the statute of

limitations. The Court noted, “[i]f Jacobs had provided information for an accurate

report or made statements consistent with his later deposition, he would have

undoubtedly been named as a defendant within the time limit.” Harralson, 206

S.W.3d at 339.

             Harralson is clearly distinguishable. The obstruction or concealment

in that case prevented the plaintiff from identifying the actual tortfeasor. Boel

knew Tyson’s involvement all along. Nothing prevented Boel from filing a

personal injury claim against Tyson except her belief that she would not be

successful. However, a cause of action accrues when a party knows that he has


                                          -8-
been wronged, not when he knows that the wrong is actionable. Conway v.

Huff, 644 S.W.2d 333, 334 (Ky. 1982).

             Finally, Boel argues the circuit court erred in failing to rule on a

pending discovery motion. She asserts the motion “clearly sought relevant

discovery on the issue of the tolling of the statute of limitation.” Because we have

found as a matter of law that KRS 413.190(2) does not apply to toll the statute of

limitations, this issue is moot, and we need not address it.

             Accordingly, the order of the Jefferson Circuit Court is affirmed.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Dana R. Kolter                             Christopher M. Mussler
 Louisville, Kentucky                       Louisville, Kentucky




                                          -9-